ITEMID: 001-91347
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: COMANDARI v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza
TEXT: The applicants, Mr Vasile Comandari and Dumitru Comandari, are Moldovan nationals who were born in 1974 and 1978 respectively and live in Bălţi. The Moldovan Government (“the Government”) were represented by their Agent, Mr Vladimir Grosu.
Following the unlawful criminal prosecution of the applicants, they instituted civil proceedings against the Government and claimed non-pecuniary compensation.
By a final judgment of 21 September 2004 the Balti Court of Appeal ordered the Ministry of Finance to pay each of them 16,190 Moldovan lei. On 19 October 2004 the applicants formally requested the enforcement of that judgment and the money was paid to them on 14 September 2005.
The applicants did not inform the Court about the enforcement of the judgment in their favour, even in their post-communication correspondence. It was only through the Government’s observations that the Court learned about the enforcement of the judgment in September 2005.
